PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of				:
GOTHAIT, HANAN, et al.			:
Application No.:  15/029,815			:	DECISION ON PETITION
Filing Date:  April 15, 2016			:
Attorney Docket No.  12995.0019-00 


This is a decision on the petition which is being treated under 37 CFR 1.137(a), filed September 16, 2020, to revive the above named application.

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The application became abandoned for failure to timely file a proper reply to the Final Office action mailed April 30, 2019, which set a three (3) month shortened statutory period for reply. A two (2) month extensions of time pursuant to 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned by statute on September 27, 2019. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on September 27, 2019. The Office did not mail a Notice of Abandonment.

The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on September 16, 2020; (2) the petition fee set forth in 37 CFR 1.17(m) of $1,000; and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted. The gap in prosecution is being closed by this decision and the application is restored to pending status.

The Office notes that the period for reply to the Notice of Non Final Rejection mailed on April 07, 2020, continues to run from the mail date of that action.  Applicant submitted an amendment on September 16, 2020.

Petitioner has submitted an unintentionally delayed statement pursuant to 37 CFR 1.137(b).  As of December 18 2013, all petitions to revive an unintentionally abandoned application must be under rule 37 CFR 1.137(a). Since the statement on the instant petition cites the old rule, the statement is being construed as the statement required by 37 CFR 1.137(a). Petitioner must notify the Office if this is not a correct interpretation of the statement contained in the instant petition. 

Telephone inquiries concerning this decision may be directed to Petitions Examiner Jason Olson at (571) 272-7560.

This application is being referred to Technology Center Art Unit 1735 for further processing.



/Dale A. Hall/Paralegal Specialist, OPET